EXAMINER’S AMENDMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 7, 2021 has been entered.
Election/Restrictions
Claim 1, 9, 13, and 26 are allowable. The restriction requirement between groups I and II, as set forth in the Office action mailed on May 7, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Groups I and II is fully withdrawn.  Claim 26 and its dependent claims, directed to the method of using the electrode patch is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Wong on June 21, 2021.
The application has been amended as follows:
Replace the claims as follows: 
1. 	An electrode patch for use with an external medical device, the electrode patch comprising:
a first surface configured to be attached to a skin of a patient monitored by the external medical device; 
an electrode use indication component comprising a timer and associated circuitry disposed within the electrode patch, 
wherein the associated circuitry is configured to determine an impedance of an electrical path between the first surface of the electrode and the patient when the electrode is in contact with the skin of the patient,
wherein the associated circuitry is further configured to detect an initiating event indicating that the first surface of the electrode patch has been placed in contact with the skin of the patient to begin long-term use of the electrode patch by the patient by determining whether the impedance is within a range of impedances, and
wherein the timer is configured to initiate a tracking of time from the initiating event in response to the determination that the impedance is within the range of impedances; and
an indicating mechanism disposed on the electrode patch and in communication with the timer and the associated circuitry, the indicating mechanism including a light source that is configured to indicate an end of a predetermined lifespan of the electrode patch, wherein the predetermined lifespan comprises a duration measured from the initiating event indicating that the first surface of the electrode patch has been placed in contact with the skin of the patient to begin the long-term use of the electrode patch by the patient. 

2. 	The electrode patch of claim 1, wherein the predetermined lifespan is based on a recommended wear time of the electrode patch.

3. 	The electrode patch of claim 1, wherein the indicating mechanism is configured to indicate that the electrode patch should be removed or replaced upon detecting the end of the predetermined lifespan of the electrode patch.

4. 	The electrode patch of claim 1, wherein the end of the predetermined lifespan of the electrode patch is determined based on at least one of a use or a duration of use of the electrode patch.

5. 	(Canceled)
	
6. 	The electrode patch of claim 1, wherein the electrode patch comprises one or both of a removable electrode patch and an adhesive electrode patch.

7. 	The electrode patch of claim 1, wherein the indicating mechanism further comprises at least one of a display, a speaker device, and a tactile device.

8. 	The electrode patch of claim 1, wherein the electrode patch comprises one or more electrodes, and wherein the one or more electrodes comprises at least one sensing electrode and at least one therapy electrode.

9. 	An external medical device comprising:
an electrode system configured to perform at least one of 1) delivering a therapy to a patient and 2) monitoring a condition of the patient;
a removable electrode patch configured to communicate signals to or from the electrode system, the removable electrode patch comprising:
a first surface configured to be attached to a skin of the patient monitored by the external medical device; 
an electrode use indication component comprising a timer and associated circuitry disposed within the removable electrode patch, 
wherein the associated circuitry is configured to determine an impedance of an electrical path between the first surface of the electrode and the patient when the electrode is in contact with the skin of the patient,
wherein the associated circuitry is further configured to detect an initiating event indicating that the first surface of the electrode patch has been placed in contact with skin of the patient to begin long-term use of the removable electrode patch by the patient by determining whether the impedance is within a range of impedances, and
wherein the timer is configured to initiate a tracking of time from the initiating event in response to the determination that the impedance is within the range of impedances; and
an indicating mechanism disposed on the removable electrode patch and in communication with the timer and the associated circuitry, the indicating mechanism including a light source that is configured to indicate that the replaceable removable electrode patch has reached an end of a predetermined lifespan of the removable electrode patch, wherein the predetermined lifespan comprises a duration measured from the initiating event indicating that the first surface of the electrode patch has been placed in contact with the skin of the patient to begin the long-term use of the removable electrode patch by the patient.

10. 	The external medical device of claim 9, wherein the predetermined lifespan is based on a recommended wear time of the removable electrode patch.

11. 	The external medical device of claim 9, comprising a controller for controlling the indicating mechanism.

12. 	The external medical device of claim 9, wherein the removable electrode patch comprises an adhesive electrode patch.

13. 	An electrode patch for use with an external medical device, the electrode patch comprising:
a first surface configured for long-term continuous contact with a skin of a patient monitored by the external medical device; 
an impedance circuitry disposed in contact with the first surface and configured to monitor an impedance of an interface between the electrode patch and the skin of the patient over the long-term continuous contact with the skin of the patient; and
an indicating mechanism disposed on the electrode patch and in communication with the impedance circuitry, the indicating mechanism configured to indicate a measure of an integrity of the electrode patch while the first surface of the electrode patch is in the long-term continuous contact with the skin of the patient, wherein the measure of the integrity of the electrode patch is based on the monitored impedance of the interface between the electrode patch and the skin of the patient over the long-term continuous contact with the skin of the patient,
wherein the impedance circuitry comprises a plurality of conductive elements arranged in a ring around a periphery of the electrode patch, and wherein adjacent ones of the conductive elements are electrically connected to one another along the ring.

14. 	The electrode patch of claim 13, wherein the indicating mechanism is configured to indicate the measure of the integrity of the electrode patch during a period of time in which the electrode patch is disposed on the skin of the patient.

15. 	The electrode patch of claim 13, wherein the electrode patch comprises one or both of a removable electrode patch and an adhesive electrode patch.

16. 	The electrode patch of claim 13, wherein the electrode patch comprises one or more electrodes, and wherein the one or more electrodes comprise at least one sensing electrode and at least one therapy electrode.

17. 	The electrode patch of claim 13, wherein the indicating mechanism is configured to indicate the integrity of the electrode patch based on an underlying condition of at least one of the electrode patch and an interface between the electrode patch and the skin of the patient.

18. 	The electrode patch of claim 17, wherein the underlying condition of the electrode patch comprises exposure to a predetermined threshold of moisture.
	
19. 	The electrode patch of claim 13, wherein the measure of the integrity of the electrode patch is based on at least one of a signal integrity and a physical integrity.

20. 	(Canceled) 

21. 	An external medical device comprising:
an electrode system configured to perform at least one of 1) delivering a therapy to a patient and 2) monitoring a condition of the patient; and
a removable electrode patch configured to communicate signals to or from the electrode system, the removable electrode patch comprising:
a first surface configured for long-term continuous contact with a skin of a patient monitored by the external medical device;
an impedance circuitry disposed in contact with the first surface and configured to monitor an impedance of an interface between the electrode patch and the skin of the patient over the long-term continuous contact with the skin of the patient; and
an indicating mechanism disposed on the electrode patch and in communication with the impedance circuitry, the indicating mechanism configured to indicate a measure of an integrity of the electrode patch while the first surface of the electrode patch is in the long-term continuous contact with the skin of the patient, wherein the measure of the integrity of the electrode patch is based on the monitored impedance of the interface between the electrode patch and the skin of the patient over the long-term continuous contact with the skin of the patient,
wherein the impedance circuitry comprises a plurality of conductive elements arranged in a ring around a periphery of the removable electrode patch, and wherein adjacent ones of the conductive elements are electrically connected to one another along the ring.

22. 	The external medical device of claim 21, comprising a garment that is adapted to be wearable on a torso of the patient.

23. 	The external medical device of claim 21, wherein the removable electrode patch comprises an adhesive electrode patch.

24. 	The electrode patch of claim 1, wherein the indicating mechanism is configured to indicate a remaining portion of the predetermined lifespan of the electrode patch.

25. 	The electrode patch of claim 24, wherein the remaining portion of the predetermined lifespan is based on a measure of an integrity of the electrode patch.

26. 	An external medical device comprising the electrode patch of claim 1.  

27. 	The external medical device of claim 26, wherein the duration is at least 24 hours from when the electrode patch is attached to the skin of the patient, and wherein the electrode patch is configured to indicate the end of the predetermined lifespan of the electrode patch by indicating the end of the duration.

28. 	The external medical device of claim 26, wherein the duration is at least one of: at least 48 hours, at least 3 days, at least one week, and at least 30 days, wherein the duration is measured from when the electrode patch is attached to the skin of the patient, and wherein the electrode patch is configured to indicate the end of the predetermined lifespan of the electrode patch by indicating the end of the duration.

29. 	The external medical device of claim 26, wherein the electrode patch is configured to be used for a cumulative duration of at least 24 hours from when the electrode patch is attached to the skin of the patient, and the electrode patch is configured to indicate the end of the predetermined lifespan of the electrode patch by indicating the end of the cumulative duration.

30. 	The external medical device of claim 26, wherein the electrode patch is configured to be used for a cumulative duration of at least one of: at least 48 hours, at least 3 days, at least one week, and at least 30 days, wherein the cumulative duration is measured from when the electrode patch is attached to the skin of the patient, and wherein the electrode patch is configured to indicate the end of the predetermined lifespan of the electrode patch by indicating the end of the cumulative duration.

31. 	(Canceled) 

32. 	(Canceled) 

33. 	(Canceled) 

34. 	(Canceled) 

35. 	The electrode patch of claim 1, wherein the first surface comprises at least one of a conductive layer or a conductive gel layer.

36. 	The electrode patch of claim 1, wherein the predetermined lifespan comprises at least one of around 7 days, around two weeks, or around 30 days.

37.	The electrode patch of claim 1, wherein the light source emits light having a brightness that is indicative of an amount of time remaining on the predetermined lifespan.

38.	The electrode patch of claim 1, wherein the light source emits light having a color that is indicative of an amount of time remaining on the predetermined lifespan.

39.	The electrode patch of claim 38, wherein green light is indicative of the electrode patch having 80% or more of the predetermined lifespan remaining, yellow light is indicative of the electrode patch having 40-80% of the predetermined lifespan remaining, orange light is indicative of the electrode patch having 5-40% or less of the predetermined lifespan remaining, and red light is indicative of the electrode patch having 0-5% of the predetermined lifespan remaining.

40.	The electrode patch of claim 13, wherein the plurality of conductive elements establish a conductive path having a relatively low impedance when corresponding portions of the electrode patch are in a relatively high intimacy of contact with the skin of the patient.

41. 	The electrode patch of claim 1, wherein the predetermined lifespan comprises at least one of around 48 hours, around 3 days, around 4 days, around 5 days, or around 6 days.

42.	The electrode patch of claim 13, wherein the long-term continuous contact comprises at least one of around 48 hours, around 3 days, around 4 days, around 5 days, or around 6 days, around 7 days, around 14 days, or around 30 days.

43.	The electrode patch of claim 13, wherein the plurality of conductive elements establish a conductive path having a relatively low impedance when each conductive element of the plurality of conductive elements is in contact with the skin of the patient and having a relatively high impedance when at least one conductive element of the plurality of conductive elements is not in contact with the skin of the patient.

44.	The electrode patch of claim 21, wherein the plurality of conductive elements establish a conductive path having a relatively low impedance when each conductive element of the plurality of conductive elements is in contact with the skin of the patient and having a relatively high impedance when at least one conductive element of the plurality of conductive elements is not in contact with the skin of the patient.

45.	(Canceled) 

46.	(Canceled)  

47.	(New) The electrode patch of claim 1, wherein the range of impedances comprises a range between 100 ohms and 140 ohms.

48.	(New) The electrode patch of claim 1, wherein the range of impedances comprises a range between 20 ohms and 250 ohms.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: During the search of the prior art Copp (U.S. Pat. No. 8,280,481), Lyster (U.S.PGPub. No. 2004/0055278), and Riemenschneider (U.S. PGPub. No. 2017/0258357) were found to be the closest to the claimed invention. 
With respect to independent claims 1, 9, and 26, Copp, Lyster and Riemenschneider, whether alone or in combination with another piece of prior art fails to disclose, teach, or suggest all the claim limitations as set forth in independent claims 1, 9 and 26. Specifically, Copp, Lyster, Riemenschneider fails to disclose in part, “… wherein the associated circuitry is further configured to detect an initiating event indicating that the first surface of the electrode patch has been placed in contact with skin of the patient to begin long-term use of the electrode patch by the patient by determining whether the impedance is within a range of impedances, and wherein the timer is configured to initiate a tracking of time from the initiating event in response to the determination that the impedance is within the range of impedances” as required in independent claims 1, 9 and 26. Riemenschneider is only limited to checking the presence of a covering disposed on a skin contacting surface of the electrode patch ([0100])  or determining the impedance between the skin contacting surface of the electrode patch and the wearer’s skin ([0104]-[0108]). Riemenschneider fails to disclose that upon determining the electrode patch is in contact with the skin, configuring the timer to initiate a tracking of time from the initiating event. Other prior arts fail to disclose any timer configured to initiate a tracking of time from the claimed initiating event. Accordingly, claims 2-4, 6-8, 24-25, 35-39, 41, 47-48 are allowed as being dependent on independent claim 1. Claims 10-12 are allowed as being dependent on independent claim 9 and claims 27-30 are allowed as being dependent on independent claim 26.
With respect to independent claim 9 and 13, Applicant’s argument in the Remarks, see pages 4-6, filed on May 7, 2021 is persuasive. While Riemeschneider discloses providing two electrical contacts for determining the impedance between the skin contacting surface of the electrode patch and the wearer’s skin, there would be no motivation to provide a plurality of conductive elements arranged in a ring around a periphery of the electrode patch such that adjacent ones of the conductive elements are electrically connected to one another along the ring. Accordingly, claims 10-12 are allowed as being dependent on independent claim 9 and claims 14-19, 40, 42, and 43 are allowed as being dependent on independent claim 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        7/2/2021